 III the Matter Of WOOSTER BRASS COMPANYandUNITED AUTOMOBILEWORKERS OF AMERICA(A. F. L.)Case No. 8-C-2064.-Decided March 30, 1949DECISIONANDORDEROn January 28, 1949, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in unfair labor practices, and rec-ommending that the complaint filed herein against the Respondentbe dismissed in its entirety.Thereafter, the General Counsel andthe Union filed exceptions and supporting briefs to the IntermediateReport, and the Respondent filed a brief in support of the Interme-diate Report.Pursuant to the provisions of Section 3 (b) of the Act, as amended,the National Labor Relations Board has delegated its powers in con-nection with this proceeding to a three-man panel consisting of theundersigned Board Members.*The Board has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions,) and recommendations of the TrialExaminer.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued hereinagainst the Respondent, Wooster Brass Company, Wooster, Ohio, be,and it hereby is, dismissed.*Chairman Herzog and Members Houston and Gray.I In agreeing with the Trial Examiner's conclusion that the discharge of employeeGoodman was not violative of the Act,we do not rely on the fact that the Respondentdid not discharge other employees who were active in the Union and who testified againsttheRespondent in Case No.8-C-1880.Matter of Stewart Warner Corporation,55N. L. R. B. 593.82 N. L.R. B., No. 62.514 WOOSTER BRASSCOMPANYINTERMEDIATE REPORT515Raney Donovan, Esq,for the Board.Dwight A. Blackmore, Esq.,of Greenwich, Ohio, and K. E. Hoover,Esq.,ofWooster, Ohio, for the Respondent.Mr. Lloyd N. Loveland, of Wooster, Ohio,for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed by United Automobile Workers of America(A. F. L.), herein called the Union, the National Labor Relations Board, hereincalled the Board, byitsRegionalDirector for the EighthRegion(Cleveland,Ohio), issued its complaint dated June 10, 1947, against Wooster Brass Company,herein called the Respondent, alleging that the Respondent had engaged in andwas engaging in unfair labor practices within the meaning of Section 8 (1), (3),and (4) and Section 2 (6) and (7) of the National Labor Relations Act, hereincalled the Act.Copies of the complaint together with notices of hearing thereon,were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleges that the Re-spondenton orabout September 26, 1946, discharged Howard Goodman, and atall times since that date has refused and does now refuse to reinstate him tohis employment, for the reason that he had on August 6, and 10, 1946, giventestimony in a proceeding known as "Matter of Wooster Brass Company andUnited Automobile Workers of America, Local Union No. 813 (A. F. L.) caseNo. 8-C-1880,"and becausehe joined and assisted the Union and engaged in otherconcerted activities with his coworkers for the purposes of collectivebargainingand other mutual aid and protection.-Th? Respondent in its answer, duly filed June 20, 1947, admitted certain juris-dictional allegations.The answer averred, however, that it discharged HowardGoodman, for good and sufficient causes. The answer denied that the Respondentdenied the commission of any of the alleged unfair labor practices.Pursuant to notice, a hearing was held at Wooster, Ohio, on July 8, and 9, 1947,before the undersigned, James A. Shaw, the TrialExaminerduly designated bythe Chief Trial Examiner. The Board and the Respondent were represented bycounsel and the Union by a representative. All parties participated in the hear-ing.Full opportunity to he heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded all parties. At theclose of the Board's case-in-chief, counsel for the Respondent moved that the com-plaint be dismissed for lack of proof. The motion was denied. Counsel for theRespondent at the close of the hearing again moved to dismiss the complaint forthe same reason. Ruling upon the motion was reserved, it is disposed of by thefinding of fact, conclusions of law, and recommendations embodied in this report.Counsel for the Board then moved to conform the pleadings to the proof asregards minor matters, such as names, dates, and the like.The motion wasgranted without objection.Counsel for the Board also moved that the Inter-mediate Report in the instant case be deferred until the Boardissued itsDecisionand Order in the "Matter of the Wooster Brass Company and United AutomobileWorkers of America, Local No. 813, (A. F. L) Case No 8-C-1880." The under-signed refused to rule on the motion, and requested that counsel for the Boardfile a formal motion in this regard with the Board in Washington, D. C.There-after he filed a motion' with the Board to consolidate Case No. 8-C-1880 and the'An examination of the formal file in the instant case does not contain the abovetion.However, the undersigned received a copy of same about 2 weeks after the 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstant case.Pending the disposition of the motion to consolidate, the under-signed withheld the issuance of an Intermediate Report in the instant case. OnDecember 31, 1948, the Board decided Case No. 8-0-1880 without passing uponthe motion to consolidate.All parties were given an opportunity to argue orallybefore the undersigned. The parties did not avail themselves of this opportunity.Briefs have been received from counsel for the Board and for counsel for theRespondent.From his observation of the witnesses and upon the entire record in the case,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is an Ohio corporation having its principal place ofbusiness in Wooster, Ohio, where it is engaged in the manufacture, sale, and dis-tribution of fire department and soda fountain equipment.During the year 1946,it purchased approximately $50,000 worth of raw materials, from points outsidethe State of Ohio.During the same period the Respondent shipped to pointslocated outside the State of Ohio finished products valued in excess of $200,000.The Respondent concedes it is engaged in commerce, within the meaning of theAct, and the undersigned so finds.II.THE ORGANIZATION INVOLVEDUnited Automobile Workers of America (A. F. L.) isa labor organizationadmitting to membershipemployees of the Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundHoward Goodman worked for the Akron Brass Company, Wooster, Ohio, as amachinist from 1920 to 1942, and for the Respondent from some time in the lateryear to September 26, 1946, when he was discharged. The Akron BrassCompany was formerly owned and operated by John C. Schellin, the principalstockholder and president of the Respondent herein.The Union started its organizational drive among the Respondent's employeesin April, 1943.Goodman joined the Union and immediately became very activein its behalf.At the time of the hearing in Case No. 8-C-1880, he was chairmanof the grievance committee in the Respondent's plant, and president of Amalga-mated Local Union, No. 813, the membership of which included the employees ofthe Respondent together with the employees in two other plants located inWooster, Ohio. In addition to Goodman, the following employees of the Respiond-ent were also very active on behalf of the Union, to wit : Scott Corbin, a committee-man, Wilson Corbin, John R. McClain, and Lee Sowers.At the hearing in case No. 8-C-1880, Goodman testified on August 6 and 10, 1946,adversely to the Respondent. Scott Corbin, Wilson Corbin, McClain, and Sowerslikewise testified against the Respondent.On October 24, 1946, Trial Examiner Frederic B. Parkes, 2nd, issued his Inter-mediate Report in Case No. 8-C-1880 finding that the Respondent had engaged inclose of the hearing.In any event the Intermediate Report was deferred by the under-signed until the Board issued itsDecision and Order in case No. 8-C-1880, December 311948. WOOSTER BRASS COMPANY517and was then engaging in certain unfair labor practices, to wit: (1) by inter-fering with, restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act the Respondent had engaged in and wasengaging in unfair labor practices within the meaning of Section 8 (1) of theAct; (2) by discriminating in regard to the hire and tenure of employment ofCarl Braden, John R. McClain, and Herbert King, thereby discouraging mem-bership in a labor organization,the Respondent had engaged in and was engagingin unfair labor practices within the meaning of Section 8 (3) of the Act; and (3)by refusing to bargain collectively with the United Automobile Workers ofAmerica, Local Union No. 813, affiliated with American Federation of Labor, asthe exclusive representative of the employees in a certain appropriate unit, theRespondent had engaged in and was engaging in unfair labor practices withinthe meaning of Section 8 (5) of the Act.On December 31, 1948, the Boardissued itsDecision and Order in Case No.8-C-1880, (80 N. L. R. B. 1633) in which it adopted the Trial Examiner's find-ings, conclusions, and recommendations, except that it found that the Respondenthad not discriminated against Carl Braden, John R. McClain, and Herbert King ;nor had it refused to bargain collectively with the Union as the exclusive repre-sentative of its employees in a certain appropriate unit.The undersigned takes judicial notice of the Board's Decision and Order inCase No. 8-C-1880 (80 N. L. R. B. 1633).B. The events leadingup tothe discharge of Howard GoodmanDuring the war years the Respondent was engaged in the manufacture ofspecialized equipment for the United States Navy.During the last year of thewar it had contracts for such equipment in excess of $1,000,000.During thewar period it had approximately 132 employees. Shortly after V-J day a largenumber of its contracts with the Navy Department were cancelled.By the endof 1945, all such contracts were either cancelled or completed.The Respondentwas then forced to return to the manufacture of its regular line of fire fightingequipment. Prior to the war it enjoyed an excellent business in a field where therewas little competition ; there were only 4 companies in the United States thatspecialized in the manufacture of this type of equipment.By the end of the war,however, the field had expanded to 18. Thus changing the situation from apractically non-competitive to a highly competitivebusiness.Faced with thissituation the Respondent was forced to reduce its force from a peak of 132 to 78employees, which it had at the time of the hearing herein.Again, due to increasedcompetition it was necessary to cut down its manufacturing costs and increaseits production.In order to accomplish this management was compelled to requireits employees to increase their efficiency and cut idle time to a minimum. In-structions to this effect were given its supervisors in July 1946.According tothe credible testimony of John C. Schellin Respondent's President, and Joseph O.Masson, assistant treasurer, and personnel manager, the situation was so criticalin the early part of the summer of 1946, that the company was operating at aloss.In an attempt to remedy the situation individual workmen were watchedcarefully by their respective foremen, particularly by Carl Braun, foreman of themachine shop, and by Charles J. Green in the foundry. Individual employeeswere cautioned, and warned to be careful in their work and to cut spoilage andtool breakage to a minimum. Employees who disregarded such warnings andcontinued to operate their machines in an inefficient and careless manner werereprimanded. In furtherance of this policy the Respondent required its foreman838914-50-vol. 82-34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDto keep a record of all instances of inefficiency,carelessness,spoilage of work,and tool breakage of individual employees.All such records were kept in theRespondent's office.The discharge of Howard GoodmanFor several months prior to Goodman's discharge on September 26, 1946, heoperated a lathe with Fox attachments.This is an engine type lathe,and thecutting is done by a single pointed tool,which is held in place by a jaw chuck.On September 25, Goodman was assigned to work on a No. 3, Warner-Swaseyturret lathe.He was instructed to machine a number of faucet bodies. Themachine had been set up for the job by Foreman Carl Braun.Before Goodmanstarted to operate the lathe,Braun ran a few of the faucets himself to see if thejob had been set up correctly and found that everything was in order and readyfor Goodman to go to work.A turret lathe of this type operates on a differentprinciple from an engine lathe, particularly as regards the chuck,and, at leastin this instance,the cutting tool.On this particular job the cutting was to bedone by a fluted die. Goodman was instructed to bore and thread the faucets.Sometime in the afternoon of the 25th,he either accidently or carelessly broughtthe die up against the shoulder of a faucet and broke 1 of the flutes.However, hekept on using the die. Shortly thereafter he did the same thing again and brokeanother flute.He continued to use the die, however,and did not report the dam-age to Foreman Braun. On the morning of the 26th,Goodman continued to usethe die and broke 3 more flutes.He then told Foreman Braun about it. Brauntook him off the job and took the die out of the chuck.He then inspected thefaucets that Goodman had worked on and found that of the 113 he had finished,37 were spoiled and had to be scrapped.Goodman then went back to his regularlathe.Sometime in the afternoon Braun came to him and told him that Presi-dent Schellin wanted to see him in the office.When Goodman entered the office he found assembled therein, Schellin, per-sonnel manager Masson, Braun,and a stenographer,Mrs. Carl Albaugh.Schellin told Goodman that the purpose of the meeting was to discuss with himthe quality of his work.A stenographic record of what transpired at the meetingwas made, and is set forth in its entirety herein below :Conference,September 26, 1946Subject : Discharge of Mr. Howard GoodmanPresent : Mr.J. C. SchellinMr. Carl BraunMr. Joe MassonMr. Howard GoodmanMr. SgHELLIN.Howard, I had Carl bring you in here to discuss with youthe matter of your workmanship in the shop.I talked to you about a yearor so ago about a lot of other jobs that I think you have spoiled because ofplain carelessness and not watching what you are doing. I have here areport of the mistakes that you have made over a period of about a month.Have they been totalled up Joe?Mr. MASSON.Yes, it's around two hundred dollars.Mr. SOHELLIN.The actual cost of the work you have spoiled runs aroundtwo hundred dollars in a period of one month.(The report was presented to Mr. Goodman for his inspection.)Mr. ScHELLIN.Now there is no mention made there of the latest chargeand that is a matter of putting you on the Number 3 Machine and the matterof breaking the die and the matter of ruined castings.Neither is there any- WOOSTER BRASS COMPANY519thing there about what appears to have been your work of making a ring ofstainless steel.Mr. GOODMAN.It hasn't been made as yet.I just bored a hole in a pieceof stainless steel.Mr. SCHELLIN. What for?Mr. GOODMAN.It would have been made into something,but I didn't finishit.That stopped it right there when they asked me about it.That stoppedit.Mr. SCHELLIN.Why did you make it in the first place without permissionfrom the company?Do you know what we pay for stainless steel?Mr. GOODMAN.I do not.Mr. SCHELLIN.And you know if we permitted you to make something wecould not deny anyone else.Mr. GOODMAN.No, you could not. I will agree with you.Mr. SCHELLIN. Now what excuse do you have for all this bad work?Mr. GOODMAN.This one item here that I made-the very next day theysent them out and I was accused of doing them wrong.Mr. MASSON.Yes, but at that particular time we did not have that order.They are generally small orders because they are specialties.The castingscould have layed around here six months or longer.It just so happenedwe got an order where we could utilize them.Mr. BRAUN. We had thrown them away and when we got the order wefished them out of the scrap barrel to fill the order.Mr. SCHELLIN.Which indicated that we did not consider them as worthanything.Mr. BRAUN. That's right because that's a type that is very seldom made,but it just happened that we got that order so we got those two out. Other-wise we wouldn't have used them for a long time.Mr. SCHELLIN.Well, Howard, in short you are a Class A man out hereand claim you can handle any machine in the shop- In fact, your classifica-tion requires you to be qualified to do it.The number of pieces you turnedout is far below what Grade B men have been turning out.Grade B menhave turned out many more. You are supposed to do the work you arequalified to do, and as a result of that record and the fact that our companyis at the present time facing a financial crisis, we just cannot afford to keepyou on the machine. You are costing the company much more than whatwe pay you for your work. Sorry as I am because of your seniority andbecause of the friendship that has existed between you and I personally, Iam just going to have to ask you to find work some place else.Don't youthink the company is justified in taking this position in lieu of our financialstatus and in view of the fact that we have been operating"in the red" forthe past twelve months?Mr. GOODMAN. As far as I am concerned,Iwill not argue. I'm not deny-ing anything,but I will say this. In fairness to all of you I am not goingto say a word about this,but give it to all-don't pick on one.I'm takingmine like a man and I'm not going to say a thing about anyone,but give it toall, not just one.Mr. SCHELLIN.We make an honest effort here to treat every man alikeand in your case we have been more tolerant.If it were not for yourseniority,if it had been any other employee they would have been dismissedmonths and months ago.Mr. GOODMAN.May I have this paper?(Indicates report) 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. SCHELLIN. No, that is the only record we have.Mr. GOODMAN. Well, I would like to have a record.Mr. ScxF.LLIN. Howard, this is our record and you see why we called yoirin here.We had this record made and put on paper, so if you claimed thatwe did not bring to your attention these errors you have made, we wouldhave it in writing. It's not my work, it's Joe's and Carl's and I asked themto make this record.Mr. GOODMAN. That's all right. I'm not arguing that point. I am entitled'to a copy of it as well as anyone else.Mr. Conn. IN. No one else is being discharged today.Mr. GOODMAN. That's not the point. I'm not arguing that point, I justwant to have a copy made.Mr. SCHELLIN. I am sorry, but that is a company record that we are goingto keep here.Mr. GOODMAN. I don't want that copy, but I believe in all fairness I shouldhave a copy to keep for myself.Mr. SCHELLIN. You have read these and have stated that they are all true.Mr. GOODMAN. I will never deny the truth.Mr.SCHELLIN. Then let's drop it there.Mr. GOODMAN. But I do want a copy.Mr. SCHELLIN. I don't think they issue a copy any place else.Mr. GOODMAN.Well, inall fairnessthere shouldbe a copy given. I'm notarguing anything else, I am not arguing anything else, I am justasking as aman would ask.Mr. SCHELLIN.We did this so that we would have a record.Mr. GOODMAN. That's all right. I am not arguing that point.I am askingfor a copy for myself.Mr. MASSON.I don't believe you are entitledto one and I base my argumenton this fact. If youwere workingfor some othercompany and being dis-charged theywouldn't giveyou a recordof your activities.They give you areason for discharge,but not a record of your dischargeand that iswhat thatamounts to.That would be the sameas asking for a recordof production.That is something no companygivesout to its employees.Mr. SCHELLIN. Yes, I agree with Mr. Masson, so the bookis closed.Makeout his time and pay him in full for today, but that does not mean that youwork the balance of the day. Is that fair?Mr. GOODMAN. I'm not arguing with you. I never will.Mr. SCHELLIN. I am again sorry, but if we were to give you a written copyof thisreason fordischarge, any other employee who we mightdischargecould alsoinsist upona written report.Mr. GOODMAN. I won't argue with you. There is only one thing and thatis I will takemine.I will never say anything about it, but play with the restjust the same. There is a lot more of it.Mr. SCHELLIN.During the war period we were obliged to overlook manyerrors.About 15 or 18 months ago you spoiled work and tools for this com-pany that amounted to five or six hundred dollars. I reprimanded you forthis and impressed on you the need for more care about your work. And also,about the time you were in the plant intoxicated. If it had been anyone elseI would have fired them immediately.Mr. GOODMAN. That is one thing you are not telling the truth. I was notdrunk and I never have come in this plant drunk. That is one thing-if I fellon this floor dead-I was not drunk. I had been out all nightlong and I w! WOOSTER BRASS COMPANY521asleep and I laid my headon the chuck andslept,but that is"water past thedam."You had workmen come in here and sleep in the ladies rest room.Carl Braun knows about it.Mr. BRAUN.I don't knowwhat you are talking aboutand as far as thatmorning,you told meyourself that you wereout the night before and youhad too many.We took you over to yourcar so you could sleep andyou appre-ciated itat that time.You told me so.Mr. GOODMAN.That's right, I did.Mr. SCHELLIN.Was he paid for that day?Mr. GOODMAN. No, I rang my card out.Mr. BRAUN.It mightbe possible.I don't recall-I don't know.Mr. GOODMAN.I don't ask for anything I don't get.Mr. SOMELLIN.Well, I want you to leave herein goodspirit with no ani-mosity toward me, Mr. Masson, Mr. Braun or the companyand if and whenyou decideto comeback here and do better workand straightenout-we arenot barringyou from the company-and agreeto do betterwork, we willmake a placefor you.Mr. GOODMAN. There's some of those Siamese that I madeup out there.I want youto go out and lookat them.Mr. BRAUN.What'swrong with them?Mr. GOODMAN.Nothing. I just want you to go out and look at them.Mr. BRAUN. That's the way your work should be all the time. Thereshouldn't be anything wrong with it.The conference was then closed.As indicated above the Respondent promulgated in July 1946, the policy ofkeepinga record of major dereliction of its employees.Goodman's record inthisregard is set forth below :HOWARD GOODMANJuly 16, 1946-On this date, Mr. Goodman was given a 21/2X11/2X11/2,'Siamese to machine the 2 11/x" male ends for one of our customers' orders,namely, Trautwein's.The 2%" end was completely finished.Nevertheless,he finished this end to 3" size ruining the casting entirely, thereby holdingup delivery of this particular order.($20.00)July 29, 1946-On this date, while running 6 4X5 males on Shop order680, machined one of these males to 11/4" long instead of 11/8" long as calledfor on the order. This error on Mr. Goodman's part was found at the timethe males were threaded on the thread mill which necessitated the remachin-ing of the casting and delayed delivery approximately three days due to Mr.Goodman's absence from the plant from 12: 00 o'clock noon July 29 to 12: 00noon July 31st.($10.28)August 14, 1946-Shop Order #716, L. N. Curtis & Sons.All parts of thisorder was taken to him together in one pan. One part of this order calledfor a style SLP-25VG, long type Siamese with screw stem gate valves fas-tened to Siamese. Male ends to be on discharged end of gates. Goodmanmachined Siamese the same as a plain open type Siamese (less gates).Thisnecessitated machining a new complete Siamese casting.Time lost will beabout 11/2 hrs.This type of work is about 50% of the work involved on thisparticular machine.($20.00)Week of August 12, 1946-Shop order #431, Neep Equipment Co. Part ofthis order called for 2 11/2" Style VQT-15 Gate Valves. The swivels for 522DECISIONSOF NATIONALLABOR RELATIONS BOARDthis are iron pipe thread and Mr. Goodman threaded them 11/2 PCT. PaulCicconetti had to return these in order to get order out on time (1 hr losttime.)This includes getting swivels buffed out plated.($3.70)August 23, 1946-A Blue Book of Rules (8-25-43) handed toH. Goodmanby J O. Masson in the presence of C. J.Braun.September 9, 1946-Derbyshire Machine & Tool Company, Order 1438calling for 4-2%" VQT-25 Butterfly Valves with Male inlet and male out-let.He was told by K. Kostenbader to watch this order. He machined all4 valves with one side female instead of male, thereby ruining all 4 body cast-ings.($144.00)September 24, 1946-Was found machining a piece of I'/._>" round stain-less steel bar stock, evidently to be used for a finger ring.At least it was notanything to be used in company products. Steel chips falling into brasschips in bed of machine.September 26, 1946-On Thursday morning while matching faucet bodieson the #3 Warner & Swasey Turret Lathe, through carelessness, while hewas threading the head of the body with an eight fluted solid die with over-hanging flutes, he ran the die into the shoulder of casting breaking fiveflutes out of the die, thereby holding up production and necessitating themaking of a new die, the cost of which amounted to $40.00. In addition tobreaking the die, it was necessary to scrap 37 faucets bodies out of a total of113 which he had machined on September 25th and 26th due to faultyworkmanship.The cost of the castings scrapped amounted to $14.07.Goodman admitted that he was responsible for the errors and work spoilagesas described above.He also admitted that for over a period of months prior tohis discharge he had been cautioned and warned on several occasions about thequality of his work and that on occasions he had been reprimanded by hissuperiors.In the candid opinion of the undersigned some of the above derelictions areinexcusable, especially in view of the fact that Goodman was a class "A" operator.The record clearly shows that he was one of the sponsors, and in fact, the chiefspokesmanof the Union for the establishment of the classification system.Atone of the meetings between the union committee and the Respondent, Goodmaninsisted that he should be classed as an "A" operator in view of his longexperience coupled with the fact that he could operate and set up all types ofmachines in the Respondent's plant, including the turret lathes.Under the rules of the classification system subsequently adopted in theRespondent's plant, a class "A" operator must be able to set up a job in amachine, read blueprints, operate any machine in the shop, and complete thejob without supervision. If Goodman's admitted derelictions are consideredas criteria of his qualifications as a workman, it is difficult to understand whyhe was permitted to remain on the pay roll as a class "A" operator.For example,on September 9, he was given 4, 21/2" butterfly valves to machine.He wastold by Karl Kostenbader, stockroom clerk, that they were for a special order,and Goodman was given detailed instructions in this regard.He was also givena copy of the shop order and the blueprints to guide him in machining the valves.Both the order and the blueprints called for "male" inlet and outlet threads.In total disregard of these instructions Goodman machined all four valveswith one side "female" and the other "male."At the hearing herein he admitted that he didn't even look at the shop ord•or the blueprint until he had completed the job.Due to his admitted error WOOSTER BRASS COMPANY523four valves were practically valueless.Moreover,in addition to the time lost,the Respondent suffered a monetary loss of $144.Another typical example of Goodman's carelessness and negligence was themanner in which Goodman used the fluted die while machining the faucetbodies on September 25, and 26, which has been described above.Goodman injustification of his conduct on this occasion,contended at the hearing that hewas put on a machine that he had never operated before, and that this madehim nervous and that this was a contributing factor to his faulty workmanship.It must be remembered that he was a class "A" operator and under this classi-fication he was expected to be able to operate not only a turret lathe but infact any machine in the shop.Moreover lie was one of the most ardent proponentsof the classification system, and well knew the standards required of an "A"operator.The Board contended at the hearing that someone tampered with the die beforeGoodman started to work on the morning of September 26 and that this was alsoa contributing factor in the breaking of the die,and the resultant work spoilage.In support of this contention,the Board offered the testimony of Paul Graber, aformer molder in the Respondent's foundry.Graber testified that shortly afterGoodman was discharged he was told by Charles J. Green, foreman of the foundry,that someone at the instigation of the Respondent,in order to get "something on"Goodman, changed the die on the No. 3 Warner-Swasey turret lathe withoutGoodman's knowledge,and that when he started to machine the faucets he brokethe die, and that the Respondent used this incident as an excuse to discharge him.Green flatly denied Graber's testimony in this regard.His denial is buttressedby the testimony of Goodman himself,who testified upon interrogation by theundersigned that(1) he broke two flutes of the die on the afternoon of September25, (2) that on the morning of the 26th he broke three more flutes on the same die ;(3) he made no contention that there had been any change of the dies,and (4)that he reported to his foreman,Carl Braun,that he had broken said die. Insuch a state of the record,the undersigned is convinced,and finds, that Goodman'slathe was not tampered with between the night of the 25th and the morning ofthe 26th of September,accordingly the undersigned credits Green's denial andgives no credence to Graber's testimony in this regard.Also typical of Goodman's attitude towards his job was the chincing of a pieceof 11/2" stainless steel during working hours, for the admitted purpose of makinga finger ring.He admitted that he picked up the steel in the stock room, butjustified his conduct on the grounds that it was scrap and of no value.Regardlessof the value of the steel, the vice of his conduct in this regard is the fact thathe machined the steel with a drill designed to work on brass, a much lightermetal, and permitted the cuttings to drop in the cuttings pan which contained onlythose of brass.Thus the steel could have ruined a whole run of castings becausethe brass cuttings are melted down and made into new castings.Since brass is alighter metal it requires different tools to machine it,and when a tool designedto cut brass runs into a steel chip in the casting it usually causes the tool to break.Counsel for the Board both at the hearing herein,and in his brief, contendsthat Goodman was discharged not only because he testified in Case 8-C-1880, onAugust 6 and 10,1946, but also for the further reason that he was the mostactive proponent of the Union among the respondent's employees.The recordin Case 8-C-1880, and in the instant case, does not, in the considered opinion ofthe undersigned,sustain this contention and the undersigned so finds. True, hewas chairman of the grievance committee,and president of the local,but on theher hand, the record in both cases shows that Scott Corbin was equally active on 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDbehalf of the Union,and also testified adversely to the Respondent in Case No.8-C-1880.Moreover, John R. McClam, Wilson Corbin, and Lee Sowers, likewisewere active on behalf of the Union,and also testified adversely to the Respondentin Case No. 8-C-1880.None of these employees were discharged by the Respond-ent.Nor is there a scintilla of evidence in the present record that they have beendiscriminated against by the Respondent since so testifying.Concluding findingsThe soleissue herein iswhetheror notGoodman's dischargeon September 26,1946, was motivated by the fact that he was a prominent union member, and hadtestified adversely to theRespondenton August 6 and 10, 1946, in Case No.8-C-1880, orbecause of his carelessnessand negligence in performing his workin therespondent's shop.In view of the above findings the undersigned is convinced that the motivatingforce behind Goodman's discharge on September 26, 1946, was his inefficiencyand carelessness in the performance of his work. The record is clear that hisderelictions extended over a period of several months.When this fact is con-sidered in the light of his admissions the undersigned is convinced that undersuch circumstances the only reasonable inference that can be drawn therefromis that he was discharged for just cause, and the undersigned so finds' Theundersigned is not unmindful of the fact that the Respondent has committedunfair labor practice in the past, and he has given this matter due consideration.It is well settled that findings of fact must be predicated on reliable, probative,and substantial evidence, not on surmise, suspicion, and speculation.Such is thesituation herein.As the Fifth Court of Appeals speaking through Holmes, ChiefJustice, in the Union Manufacturing Co. case said; "It is unnecessary for anemployer to justify the discharge of an employee as long as it is not for unionactivities.The presumption is that the employer has not violated the law, andthe burden of proof is not on the employer, but upon the one who asserts the factto prove that the discharge was because of union activitiesThis burden has notbeen met, and the Board's findings are not supported by substantial evidence."A like situation exists herein.Accordingly the undersigned is convinced andfinds that the Board did not prove the allegation in its complaint by reliable,probative, and substantial evidence that Howard Goodman was discharged forthe reason that he formed and assisted the Union and engaged in concertedactivitieswith other employees of the Respondent for the purpose of collectivebargaining and other mutual aid and protection, and, also because he gave testi-mony under the Act on August 6 and 10, 1946, and that by so doing violatedSection 8 (1) (3) and (4) of the Act. Hence, the undersigned recommendsthat these allegations in the complaint be dismissed.In view of the above findings and conclusions of law the undersigned recom-mends that the complaint herein be dismissed in its entirety.CONCLUSIONS OF LAW(1)The operations of the Respondent, Wooster Brass Company, constitute,and affect trade, traffic, and commerce among the several States, within themeaning of Section 2 (6) and (7) of the Act.(2)United Automobile Workers of America, (A. F. L.) is a labor organizationwithin the meaning of Section 2 (5) of the Act.2See Inthe Matter of Eagle d Phenix Mills,15 N. L. R. B. 1044; N. L.R. B. v. UnionManufacturing Company,28 N. L.R. B. 357, 124 F. (2d) 332(C. A. 5). WOOSTER BRASS COMPANY525(3)TheRespondent has not engaged in unfair labor practices within themeaning of Section 8(1), (3) and (4) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that the complaint against the Wooster Brass Company,Wooster,.Ohio, be dismissed in its entirety,insofar as it allegesthat theRespondentengaged in unfair labor practices within the meaning of Section 8 (1), (3),and (4).As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any other part of the record orproceeding(including rulings upon all motions or objections),as he relies upon,together with the original and six copies of a brief in support thereof ; and anyparty may, within the same period, file an original and six copies of a brief insupport of the Intermediate Report and Recommended Order. Immediatelyupon the filing of such statement of exceptions and/or briefs,the party filingthe same shall serve a copy thereof upon each of the other parties. Statementsof exceptions and briefs shall designate by precise citation the portions of therecord relied upon and shall be legibly printed or mimeographed,and if mimeb-graphed shall be double spaced. Proof of service on the other parties of allpapers filedwith theBoard shall be promptly made as required by Section 203.85.As further provided in said Section 203.46 should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of service of the order transferringthe case to the Board.In the event no. Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations,and recom-mended order herein contained shall,as provided in Section 203.48 of said Rulesand Regulations,be adoptedby theBoard and become its findings, conclusions,and order,and all objections thereto shall be deemed waived for all purposes.Dated at Washington,D. C., this 28th day of January, 1949.JAMES A. SHAW,Trial Examiner.